
	
		II
		109th CONGRESS
		2d Session
		S. 4011
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Medicare Prescription Drug, Improvement, and
		  Modernization Act of 2003 to restore State authority to waive the application
		  of the 35-mile rule to permit the designation of a critical access hospital in
		  Cass County, Minnesota.
	
	
		1.Restoring State authority to
			 waive application of 35-mile rule to permit designation of a critical access
			 hospital in Cass County, MinnesotaSection 405(h) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2269) is amended by adding at the end the following new paragraph:
			
				(3)ExceptionThe
				amendment made by paragraph (1) shall not apply to the certification by the
				State of Minnesota on or after January 1, 2006, under section
				1820(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C.
				1395i–4(c)(2)(B)(i)(II)) of a hospital in Cass County, Minnesota, as a
				necessary provider of health care services to residents in the area of the
				hospital.
				.
		
